Citation Nr: 0513297	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-37 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disability, as a result of an appetite suppressant that 
was prescribed by a VA physician at the Oklahoma City, 
Oklahoma VA Medical Center (VAMC) from December 1996 to 
August 1997.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 30, 1954 to 
December 10, 1954 and from September 1966 to June 1967.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 RO decision, which denied the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a heart disability, as a result of an 
appetite suppressant that was prescribed by a VA physician at 
the Oklahoma City, Oklahoma VAMC from December 1996 to August 
1997.

It is further noted that in his November 2003 substantive 
appeal, the veteran requested a personal hearing at the RO 
before a Veterans Law Judge.  In December 2003, the veteran's 
representative informed the RO that the veteran no longer 
wanted a hearing and desired that his case to be transferred 
to the Board for appellate review.  The Board thus proceeds 
to consider the veteran's appeal.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  A heart disability is not shown to be proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in prescribing an 
appetite suppressant at the Oklahoma City VAMC from December 
1996 to August 1997, and is not the result of an event that 
was not reasonably foreseeable.  




CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
heart disability, as a result of an appetite suppressant that 
was prescribed by a VA physician at the Oklahoma City, 
Oklahoma VAMC from December 1996 to August 1997 have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 
3.361 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
before and after the initial RO decision in April 2003, and, 
as explained herein below, complied with the requirements of 
the VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notices sent to the veteran in September 2002 and 
December 2003, the RO advised him of what was required to 
prevail on his claim for compensation under 38 U.S.C.A. § 
1151, what specifically VA had done and would do to assist in 
the claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in an April 
2003 rating decision and a statement of the case issued to 
him in November 2003.  See 38 U.S.C.A. §§ 5102, 5103.  In 
these documents the RO informed the veteran of the reasons 
for which his claim was denied and the evidence it had 
considered in denying the claim.  Further, in the statement 
of the case, the RO advised the veteran of the legal criteria 
governing entitlement to the benefits sought on appeal, to 
include reference to 38 C.F.R. § 3.159 and the United States 
Codes cites relevant to the VCAA.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he should 
receive compensation under 38 U.S.C.A. § 1151 for a heart 
disability, as a result of an appetite suppressant that was 
prescribed by a VA physician at the Oklahoma City, Oklahoma 
VAMC from December 1996 to August 1997.  He was afforded the 
opportunity to testify at a personal hearing, but through his 
representative in December 2003 he withdrew his request for a 
hearing.  The veteran has indicated that medical records in 
support of his claim may be obtained from the Oklahoma City 
VAMC, which the RO obtained for association with the claims 
folder, and he has not submitted a signed release for VA to 
obtain any private records on his behalf.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  In September 
2003, the veteran's claims file was sent to an examiner for 
review and a medical opinion addressing the underlying issue 
presented in this case.  The veteran has not alleged, nor 
does the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for Compensation Under 38 U.S.C.A. 
§ 1151

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  

Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(c), (d)).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004) (to be codified at 38 
C.F.R. § 3.361(b)).  

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§  3.154, 3.358, 
3.361, 3.362, 3.363).  While the record does not reflect that 
the veteran has been informed of the language of the 
pertinent regulatory amendments, given that the effect of the 
changes is to make VA regulations consistent with the changes 
previously made to 38 U.S.C.A. § 1151, of which the veteran 
has been clearly advised, he is not prejudiced in the 
disposition of his claim herein.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In this case, in written statements, the veteran asserts that 
he incurred a heart disability as a result of taking an 
appetite suppressant - fenfluramine - from December 11, 1996 
to August 26, 1997, which was prescribed by a VA physician at 
the Oklahoma City, Oklahoma VAMC.  The Board, however, after 
a careful review of the evidence finds that the veteran's 
heart disability is not due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault in prescribing an appetite suppressant at the 
Oklahoma City VAMC from December 1996 to August 1997, and is 
not the result of an event that was not reasonably 
foreseeable.  

The evidence demonstrates that, prior to taking the appetite 
suppressant in December 1996, the veteran had a history of 
chest pain and coronary artery disease.  In November 1994, he 
was admitted to the VA hospital with chest pain.  Myocardial 
infarction was ruled out with serial isoenzymes and serial 
echocardiograms (EKGs), and the veteran's anti-anginal 
medication was adjusted.  It was noted on a December 1994 VA 
hospital discharge summary that assessment of coronary artery 
disease would be difficult in the veteran given his size; at 
approximately 387 pounds he exceeded the size limit for both 
the catheterization table and the Thallium table.  An April 
1995 VA outpatient record indicates that the veteran's 
coronary artery disease was stable.  In February 1996, he was 
seen for left chest pain.  After a work-up that included an 
EKG that was unremarkable, the diagnosis was stable angina.  
In April 1996, past medical history included coronary artery 
disease, secondary to size.  In September 1996, the veteran 
returned for a follow-up in relation to his history of chest 
pain.  The assessment was coronary artery disease, stable, if 
he can keep his anxiety down (other records indicate a 
diagnosis of post-traumatic stress disorder (PTSD)).  In 
October 1996, a VA physician noted that the veteran's cardiac 
situation was stable.  

On December 11, 1996, a physician at the Oklahoma City VAMC 
prescribed Pondimin (the generic drug name for this is 
fenfluramine), as an appetite suppressant in an attempt to 
get the veteran's weight reduced.  It was noted that the 
veteran agreed to the drug after the physician discussed it 
with him "at great length."  Additional VA records show 
that in January 1997 the veteran's diagnosis was coronary 
artery disease with stable angina.  In February 1997, he had 
good weight loss on Pondimin.  In March 1997, he was doing 
"okay" and having occasional episodes of chest pain that 
were relieved with nitroglycerin.  His coronary artery 
disease was stable.  In a statement dated in May 1997, the 
veteran's cardiologist indicated that the veteran had been a 
cardiac patient for three years and had several problems to 
include coronary artery disease and PTSD.  He noted that he 
had referred the veteran to the mental health clinic because 
his "cardiac symptoms were potentiated by his PTSD."  He 
opined that the veteran's "cardiac problem is closely 
related to almost totally caused by his PTSD."  In a PTSD 
Recovery Program note, dated in July 1997, the veteran's 
treating doctor opined that the veteran's obesity and other 
cardiac risk factors accounted for his cardiac problems.  At 
that same time, the veteran was evaluated for atypical chest 
pain with angina unlikely, following an attempted arthrogram 
of the shoulder.  In August 1997, the veteran underwent a 
cardiology evaluation, prior to shoulder surgery.  An EKG 
showed sinus bradycardia.  The veteran was cleared for 
surgery.  In that regard, it was noted that his chest pain 
was mainly associated with anxiety, that a recent stress 
echocardiogram was negative, and that a thallium test showed 
mild reversible inferior wall defect.  

The veteran's prescription for fenfluramine was last filled 
at the VA on August 26, 1997.  In September 1997, the veteran 
was seen with a concern about Pondimin being taken off the 
market.  It was noted that he had lost 50 pounds in the past 
nine months.  He denied chest pain and any new problems at 
that time.  The assessments included obesity, history of 
hypertension, and history of coronary artery disease.  In 
October 1997, he was seen at the VA with no new complaints.  
The assessment included coronary artery disease.  In April 
1998, the veteran reported no change in the frequency or 
intensity of chest pain (he used nitroglycerin approximately 
six times a month).  

In February 2002, a private diagnostic echocardiogram was 
performed by Mobile Diagnostics of Texas.  It demonstrated, 
among other things, moderate aortic insufficiency with 
moderate mitral regurgitation, mild pulmonic insufficiency, 
and mild tricuspid regurgitation.  In a letter dated in April 
2002, the veteran's private attorney recommended that he 
bring his February 2002 echocardiogram report to the 
attention of his personal physician, who may determine that 
additional testing and/or treatment would be advisable.  The 
letter continued to discuss the ramifications of the 
echocardiogram results in relation to a lawsuit against 
American Home Products.  

In August 2002, an echocardiogram was performed by VA.  It 
showed, among other things, concentric left ventricular 
hypertrophy, trivial aortic regurgitation, mild mitral 
regurgitation, mild tricuspid regurgitation, and hypertensive 
heart disease with type I diastolic dysfunction.  

In a letter dated in June 2003, the veteran's treating VA 
doctor in the PTSD program indicated that, in reviewing her 
previous statements written in July 1997 (see PTSD note cited 
above), she was aware that the veteran had been prescribed 
Pondimin for weight reduction purposes.  She also stated that 
a further review of the veteran's chart showed that his 
cardiac problems pre-dated his first visit to her, as well as 
his use of fenfluramine.  She stated that she had no 
recollection regarding whether or not she knew that 
fenfluramine was purported to cause cardiac problems at the 
time of his visit to her in July 1997.  

In June and July 2003, the veteran submitted additional 
evidence in support of his claim in the form of a judicial 
notice of a settlement agreement between users of diet drugs, 
to include Pondimin and "Fen-Phen," and American Home 
Products Corporation.  The plaintiffs, or diet drug users, in 
lawsuits against AHP alleged that heart valve abnormalities 
occurred in the two valves located in the left side of the 
heart, leading to regurgitation.  
 
In September 2003, the RO referred the veteran's claims file 
to the Oklahoma VAMC for an opinion relative to the veteran's 
claim for compensation under 38 U.S.C.A. § 1151.  The VA 
Chief of Cardiology reviewed the records and noted the 
veteran's claim of a heart condition related to the 
prescription of fenfluramine.  In particular, he noted the VA 
records suggesting coronary artery disease existed prior to 
the initiation of the appetite suppressant therapy; the 
private and VA echocardiograms done in 2002; the veteran's 
history of other disorders such as sleep apnea, hypertension, 
and PTSD prior to fenfluramine; and an abnormal myocardial 
perfusion imaging study done in July 1997 that was abnormal.  
The physician concluded that the veteran's diagnosis of 
coronary artery disease pre-dated the use of fenfluramine and 
was not caused by the drug.  He further found that the 
coronary artery disease was related to obesity, hypertension, 
and stress.  He recognized that the 2002 echocardiogram 
results of the private study and the VA study that followed 
had differed, concluding that the valvular lesions described 
on the private study had not been substantiated by subsequent 
studies.  He explained that mild mitral regurgitation and 
trivial aortic regurgitation seen in the VA echocardiogram 
were not attributable to fenfluramine, and that mild 
pulmonary hypertension can be due to sleep apnea and obesity.  
He added that the veteran's heart condition was not due to 
negligent care provided by the Oklahoma VAMC.   

A review of the record does not show that the veteran's heart 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault on the part of a VA physician, or an event not 
reasonably foreseeable.  All indications are that the 
veteran's heart condition developed prior to the prescription 
of fenfluramine by a VA physician during the period of 
December 1996 to August 1997.  To address the veteran's 
contentions and the issue presented in this case, a VA 
examiner reviewed the veteran's claims file, to include all 
pertinent private and VA medical records, for the purpose of 
rendering a medical opinion relevant to the relationship 
between his heart condition and the prescription of an 
appetite suppressant.  It was the examiner's opinion that it 
was not likely that the veteran's heart condition was due to 
use of fenfluramine.  He furnished rationale for the 
conclusion.  There is not another medical opinion of record 
that addresses the issue presented in this case and is based 
on a review of the record.  

The veteran has submitted literature, in the form of a 
judicial settlement between diet drug users and AHP, which 
appears to concede that there is a medical nexus between 
Pondimin and the development of aortic and mitral valve 
abnormalities causing regurgitation.  Nevertheless, he has 
submitted no evidence other than his own assertions to 
support his claim that, in his own particular case, his heart 
disability is attributable to the VA-prescribed appetite 
suppressant from December 1996 to August 1997 and was not 
foreseeable.  Because the veteran has no specialized medical 
training with regard to this matter, his assertions alone may 
not be considered competent evidence to establish fault, 
carelessness, a lack of foreseeability, or the existence of 
disability attributable to the appetite suppressant.  
Espiritu v. Brown, 2 Vet. App. 492 (1992). 

The weight of the credible evidence demonstrates that the 
veteran's heart disability is not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
the prescription of an appetite suppressant at the Oklahoma 
City VAMC from December 1996 to August 1997.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for a heart disability 
claimed as due to VA medical treatment.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   


ORDER

Compensation under 38 U.S.C.A. § 1151 for a heart disability, 
as a result of an appetite suppressant that was prescribed by 
a VA physician at the Oklahoma City, Oklahoma VAMC from 
December 1996 to August 1997 is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


